 HARTFORD GLASS CO.Hartford Glass Co. of Mishawaka, Inc. and Glazier'sLocal Union No. 1152, a/w International Brother-hood of Painters and Allied Trades of America,AFL-CIO. Cases 25-CA-7148 and 25-CA-7901June 10, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn January 26, 1977, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering brief and cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: These con-solidated cases were heard at South Bend, Indiana, onSeptember 16 and 17, 1976. The charge in Case 25-CA-7148 (herein sometimes referred to as the original case) andthe charge in Case 25-CA-7901 (herein sometimes referredto as the Snook case) were filed respectively on June 13,1975, and April 22, 1976, by Glazier's Local No. 1152,(herein called the Union). The complaint in the originalcase, first issued on July 31, 1975, and amended on August20, 1975, was withdrawn upon approval of an informalsettlement agreement by the Regional Director on Novem-ber 5, 1975, and reissued as consolidated with the Snookcase on June 30, 1976, following a determination by theRegional Director that the settlement agreement should be230 NLRB No. 22revoked for noncompliance with its terms. The consolidat-ed complaint alleges, in sum, that Hartford Glass Co. ofMishawaka, Inc., (herein called the Company or Respon-dent), violated Section 8(aXI) and (5) of the NationalLabor Relations Act, as amended, by refusing to sign acollective-bargaining contract which was allegedly negoti-ated by a multiemployer bargaining association whichrepresented the Company for collective-bargaining purpos-es, and violated Section 8(aXl) and (3) by refusing, at theconclusion of an economic strike, to reinstate its threeglazier employees to their former jobs assertedly (as theCompany contended) because the Company had nocontract with the Union. The complaint further alleges thatfollowing the settlement agreement the Company violatedthat agreement and Section 8(aX)() and (3) of the Act byfailing and refusing to reinstate Donald Snook, one of thethree glaziers, to his former position, and by laying offSnook on February 6, 1976. The Company's answer deniesthe commission of the alleged unfair labor practices. Theprincipal issues in the original case are whether the 1975contract was negotiated by a multiemployer bargainingassociation of which the Company was a member, andwhether the Company was bound by that contract. Allparties were afforded full opportunity to participate, topresent relevant evidence, to argue orally, and to file briefs.Upon the entire record in the case and from myobservation of the demeanor of the witnesses, and havingconsidered the briefs submitted by General Counsel andthe Company, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Company, an Indiana corporation, maintains itsprincipal office and place of business at Mishawaka,Indiana. At all times material the Company has been, andis, engaged in the manufacture, retail and wholesale, sale,distribution, and installation of glass and related products.For the purpose of applying the Board's jurisdictionalstandards, the Company is a nonretail operation. The T H.Rogers Lumber Cornpany, 117 NLRB 1732, 1733 (1957).General Counsel contends that the Company meets theBoard's self-imposed standards for asserting jurisdictioneither by virtue of its membership and participation in theassociation or by its own annual inflow across state lines.The Company denies both assertions, although in itsanswer to the original complaint it admitted having anannual inflow in excess of $50,000. During 1975, which wasthe last full calendar year immediately preceding thishearing, and the year in which the original unfair laborpractices allegedly took place, the Company purchased andreceived at its Mishawaka facility goods and materialsvalued at $54,161.59, which were transported to thatfacility directly from States other than the State of Indiana.During the 12-month period immediately preceding thishearing, the Company's inflow of such goods and materialsamounted in value to $49,763.89. Nevertheless, the Compa-ny's operations, standing alone, by reason of the 1975volume meet the Board's nonretail standard. LangladeVeneer Products Corp., 118 NLRB 985, 986 (1957).Therefore, it is unnecessary for me to determine whether103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board's jurisdiction may be asserted on any other basis.I find that the Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct and that it would effectuate the policies of the Act toassertjurisdiction herein.1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background: The Nature of the Company'sOperations and the History of Alleged AssociationBargainingThe Company has been engaged in business at theMishawaka facility since 1959, when it took over thebusiness of a predecessor corporation. Since at least 1955,certain of the Company's employees, herein referred to as"glaziers," have been represented by the Union andcovered by a series of collective-bargaining contracts. Theirwork as defined in article I, section 1, of the currentcontract (executed by the Company pursuant to thesettlement agreement), and substantially as defined in theprevious contract which was effective from May 9, 1972, toMay 8, 1975, is as follows:Recognition and Jurisdiction of Work. The Employerrecognizes the Union as the collective bargaining agentfor its employees who are employed by the Employerfor the work of installation of all types of glass, mirrors,structural glass, skylight glass, either wire or corrugat-ed: The removal of existing glass and putty: The settingof all plastics or similar products when used as asubstitute for glass: Cutting, fabricating and assemblyof all nonresidential architectural metal fabricated bythe Employer in the shop or on the job (Employer hasthe right to purchase fabricated metal), the setting of allmetal used in connection with store front installations:The setting of all types of tempered glass doors, metaldoors, either bolted, welded or otherwise, including allhinges, accessories and hardware: The exterior and/orinterior sealing of all glass and panels installed inopenings. The assembly and glazing of residential doorsand windows performed in the shop shall not be thework of glaziers unless temporarily assigned by theEmployer. The manufacturing of and/or assembly ofinsulated glass units shall not be the work of theglaziers unless temporarily assigned by the Company.The last sentence of section I was initially inserted in the1969 contract at the request of the Company. Originally, allof the Company's production employees were glaziersrepresented by the Union, whose normal work, at least forrepresentational purposes, consisted of glazing installationwork at jobsites. However, about 1966, the Companybegan manufacturing insulated glass units known as seallight. Thereafter, an increasing proportion of their workwas performed in the shop and comprised work which didnot normally come under the Union's jurisdiction. Nev-ertheless, the glaziers were paid union scale and receivedcontractual fringe benefits for all of their working time.The Company also hired nonunion inside or "shop"employees who did not perform unit work. Their wageswere considerably less than that of the glaziers, althoughthis was somewhat offset by the fact that, unlike theglaziers, they were normally assured of working a steady40-hour week. The union contract contains a hiring hallarrangement whereby if additional glaziers are required,the Company must give the Union an opportunity tofurnish qualified employees. The Company has from timeto time utilized this method of obtaining glaziers. However,as of early 1975, the Company's three glazier employees,Gustaff Cornelis, Eugene Verduin, and Donald Snook, hadachieved a certain stability of employment, in large partdue to the fact that they were regularly performing bothunit and nonunit work. All three men were long-timecompany employees, Snook having worked at the Misha-waka facility since 1956. In the winter of 1974-75, at a timewhen work was slow, Company Vice President and PlantManager Charles Breisch worked out an arrangementwhereby the glaziers each worked 3 days per week, for atotal of 24 hours, in accordance with a schedule set amongthemselves which would assure the Company of alwayshaving at least one glazier available on any workday.Breisch did this to avoid laying off any of the glaziers. Ontheir off days, the glaziers were free to or sometimes didobtain work with other glazing firms thru the union hiringhall. In early 1975, the work force also included an averageof two shop employees, plus Breisch's son, Michael, whobegan working part time while he was a student, and wasnow working full time. Two other sons, Timothy andJoseph, also performed part-time work. Since the Companybegan making insulated glass units, the proportion ofnonunit work has gradually increased. By May 1975, about50 percent of the Company's operations consisted ofmanufacturing, and the balance was about equally dividedbetween construction work and wholesale distribution. Asof September 1976, the manufacture of insulated glassaccounted for 55 to 60 percent of the Company's business,with the balance divided between construction work andwholesale distribution. Prior to the strike in May 1975,Snook was spending about 80 percent of his time doinginside, mostly nonunit work; e.g., running and cuttingglass, loading or unloading trucks, and answering questionsfor the office clericals. The other two glaziers spent most oftheir time on jobsite work, but also performed a substantialamount of nonunit work in the shop. In sum, severaldevelopments were taking place which were gradually butnevertheless adversely affecting the status of the glazieremployees. The Company was shifting more of its opera-tions into manufacturing, the Company had hired shopemployees who were paid considerably less than glazier'srates, and Charles Breisch was seeking to make a place inthe business for one son and possibly for his other sons.There are, and have been for many years, about 14glazing firms within the Union's territorial jurisdiction,including the Company, which are signatory to identicalcontracts with the Union. The largest of these has some 12to 14 glazier employees, the next largest has about 5, andthe remainder have on the average 3 unit employees or less.Some firms have no employees as such, e.g., they may104 HARTFORD GLASS CO.consist of a father and son, both union members, whoperform the work, and so long as they remain unionmembers, will sign any contract which is negotiated by thelarger firms. The number of signatories has fluctuatedslightly over the years. Some firms have gone out ofbusiness or sold their businesses to firms which did not signa contract with the Union. There is no evidence to indicatethat prior to the present case any of the larger firmsterminated their bargaining relationship in any othermanner. At least one owner-member went nonunion byresigning from the Union, with the approval of a vote ofthe membership, and he was thereafter not asked to signthe negotiated contract.The manner in which the contract has been negotiatedhas for many years followed substantially the same pattern.Prior to the expiration date of each contract (contracts inrecent years having had a duration of 3 years) the Unionsends a letter to each signatory employer, requestingnegotiations for a new contract. One employer then calls ameeting of the employers, who elect a negotiating commit-tee, usually consisting of three employer representatives.The employers also discuss anticipated issues and theposition to be taken on those issues.' The committee thenmeets with the Union and eventually arrives at the terms ofa contract. Worda Stanton of Interstate Glass Company,who was chairman of the 1975 negotiating committee,testified that the committee remains in contact with theemployers, informs them of developments, and consultswith them on the position to be taken in negotiations. Histestimony is corroborated by the events which took placein May 1975, for it is unlikely that the employers wouldhave sustained a strike simply on the basis of negotiatingpositions taken by three of them.When the contract is negotiated the committee informsthe employers of its terms, and the Union presents thecontract to each employer for its respective signature.There is no evidence that, prior to the present case, anyemployer has ever signed a contract with the Union whichdiffered essentially from that executed by the otheremployers. In 1969, the Company refused to sign thenegotiated contract unless the (present) last sentence ofarticle 1, section 1, was inserted therein. The Union agreed,the contract was accordingly revised, and as revised wassigned by the Union and all of the employers. The matterdid not arouse any prolonged, if any, controversy. TheCompany and Interstate Glass were the only union firmswhich manufactured insulated glass units, and Interstateemployees engaged in that work were represented by theTeamsters Union. During the contract term, employerrepresentatives (usually those who indicate a willingness toserve) serve on the apprenticeship and pension committeesestablished pursuant to the contract. Otherwise, no associa-tion structure exists between contract negotiations. Thereare no charter or bylaws, dues, officers, or staff or regularmeetings.I I do not credit the testimony of Breisch that the committee automati-cally consists of the three largest employers. Breisch admitted in hisinvestigatory affidavit that the 1975 negotiating committee was elected byB. The 1975 Negotiations and Strike, and theCompany's Refsal To Sign the Contract and ToReinstate the GlaziersCharles Breisch testified that, at an apprenticeshipcommittee meeting in December 1974, he made certainstatements to the union committee representatives, includ-ing Business Representative Theo Hennings, concerninghis position with respect to the forthcoming negotiations.Breisch also testified concerning additional statementswhich he made to the union representatives at anapprenticeship committee meeting in early March 1975.Hennings was not present at this point in the meeting,although Union Secretary-Treasurer Duncan Slates wasthere. Hennings, although a witness for General Counsel,did not testify concerning any of these alleged statements,and neither Slates nor any other union committee memberwas presented as a witness. However, Breisch's testimonywas so contradictory as to render much of it suspect.Breisch variously testified that he told Hennings inDecember that he was not going to bargain or be a part ofit, that he was not going to be a glazing contractor, andthat he was not going to sign another glazing contractbecause his payroll was exceeding the price of glazing.Breisch testified that at the March meeting that he said hewas not going to sign a bargaining contract. However,Breisch made no mention of the December meeting in hisinvestigatory affidavit, and his affidavit version of hisstatement in March was that he would not sign anotherunion contract until his personal problems were taken careof, meaning that he wanted his son to have the right towork at the trade without becoming a union member. I findBreisch's affidavit version to be a more reliable indicator ofthe truth than his belated attempts to conform hisstatements to applicable law. Moreover, as will bediscussed, Breisch's subsequent actions were more consis-tent with the affidavit version. On March 5, 1975, theUnion sent a letter to each of the signatory employers,informing them that it wished to reopen the contract forthe purpose of negotiating changes, including the wagescale. The coincidence in time of the reopener letter andthe apprenticeship meeting suggests that Breisch wasindicating his position with respect to the forthcomingnegotiations. While Breisch had at a previous time or timesprobably threatened to go nonunion, Hennings did nottake these threats seriously, and, as indicated by hissubsequent actions and statements, Breisch did not intendthis blustering to be his final say in the matter.Within a few days of receiving the Union's reopenerletter, the signatory employers held a meeting at the officeof PPG (one of the signatories) for the purpose of choosinga negotiating committee and to discuss the Union'santicipated proposals and the employers' position in thenegotiations. I do not credit the testimony of Breisch andStanton that this meeting took place on May 8. Themeeting was called as a result of the Union's reopener letterand was held prior to the negotiating sessions between thecommittee and the Union, which in turn commenced priorthe employers. In 1963, Breisch was chairman of the negotiating committee,and he continued to serve on the committee through 1969, although theCompany is not one of the three largest firms.105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the contract expiration date of May 8. Indeed, Stantoneventually admitted that the meeting took place within afew days of receiving the Union's letter. I also do not creditBreisch's contradictory and inconsistent testimony con-cerning what he said and did at the meeting, nor do I creditStanton's acquiescence in a leading question by companycounsel as to what Breisch said. Rather, I credit Stanton'stestimony, in his own words, that Breisch "indicated" tothe employers "that he would not serve on the committeebecause it was his intent to consider withdrawing and nolonger continuing as a union shop." (Emphasis supplied.)In view of Breisch's assertions in his investigatory affidavitconcerning what transpired thereafter, I further find thatBreisch remained and participated in the meeting when thecommittee was chosen and anticipated union proposalswere discussed. In short, Breisch never unequivocallywithdrew from multiemployer bargaining. Therefore, at thefirst negotiating session, when the Union requested toknow whom the employer committee represented, commit-tee member Ray Bergazer read off a list of names whichincluded the Company. Breisch deliberately took anambiguous position. He was aware that his proposal topermit his son to use the tools of the trade withoutbecoming a union member would probably not enjoy muchsupport among the other employers. The smaller firmsthemselves consisted of working union members, and it isunlikely that the larger firms relished the prospect, ineffect, of competing with nonunion labor of a signatoryemployer. Breisch had also learned from his experience in1969 that he stood a better chance of getting his way if hewaited until a contract was negotiated, and then tried to getthe Union to amend the contract. Breisch was no novicewhen it came to multiemployer bargaining, and he knewperfectly well how to go about withdrawing from suchbargaining. Breisch had served as chairman of theemployer negotiating committee in 1963, and in thatcapacity he prepared and sent a letter to the Union settingforth the committee's authority to make binding decisionson behalf of employers "who sign a glazier contract" andwho "attend our meeting" to elect the committee. How-ever, in 1975, Breisch chose to play a waiting game.By May 8, 1975, the employer committee and the Unionhad failed to agree on a new contract. On May 12, theUnion struck and picketed the employers, including theCompany. The parties continued their negotiations and, onMay 16 or 17, reached agreement on the terms of a new 3-year contract. On Saturday, May 17, the Union's member-ship ratified the contract, and Business RepresentativeHennings instructed the members, including the Compa-ny's three glazier employees, to return to work. However,Breisch refused to take them back, asserting that he had nocontract with the Union. Breisch refused to sign thecontract unless he and his son were permitted to use thetools of the trade without becoming union members. TheUnion refused to agree to Breisch's demand and filed theoriginal charge.C. The Settlement and Supplemental AgreementThe original case came on for hearing on November 3,1975. However, the hearing never opened. Instead, at theend of nearly a full day of settlement discussions, theCompany and the Union, with the approval of the Board'sRegional Director (on November 5), entered into aninformal settlement of the unfair labor practice case. Thesettlement agreement provided, in sum, that the Companywould sign and implement the 1975 contract, make wholeSnook, Cornelis, and Verduin for their losses caused bytheir separation from employment, and offer them rein-statement "to their former or substantially equivalentpositions of employment." However, Cornelis and Verduindeclined reinstatement. The Company also agreed to postthe usual notices and, in the usual language, to refrain fromviolating Section 8(aXl) or (3) of the Act. The settlementagreement contained a nonadmission clause. Concurrently,the Company and the Union, by Breisch and Hennings,respectively, executed a separate document designated asthe "supplemental agreement." This supplemental agree-ment stated at the outset that a purpose of the agreement"was to establish an arrangement for the implementationof the referral provisions" of the 1975 contract. However,at the close of the text the agreement was declared to be apart of the unfair labor practice case, and "therefore ...not an admission of the existence or non-existence of anyrights except those flowing from the agreement itself. Thatis, the intention of the settlement agreement is limited tothe establishment of obligations under it by the parties to itto enable settlement of the [unfair labor practice case]."Substantively, the supplemental agreement set a scheduleof referral fees payable by the Company to the Union inlieu of a union initiation fee and dues for Michael Breisch,provided that Breisch would be covered by the contractpension plan if this were legally permissible, and furtherprovided that both Snook and Michael Breisch would bepaid journeyman scale for all work, including nonunitwork. The agreement further provided that, when there wasunit work for only one of them, such work would be givento Snook, but that Breisch could be assigned to assistSnook for the purpose of training Breisch for glazing work,and that the Union would not object to the assignment ofglazing work to Breisch under these terms, or when therewas enough glazing work for more than one glazier. Theduration of this supplemental agreement was declared tobe coextensive with that of the 1975 contract. Thesupplemental agreement was prepared with the assistanceof the Administrative Law Judge who had been assigned tohear the case. The Administrative Law Judge answeredquestions and attempted to explain the agreement and theBoard settlement to the representatives of the parties andto the alleged discriminatees. However, the testimonyadduced at the present hearing indicates that there wassomething less than a uniformity of understanding as to theterms of the agreement on the part of the two individualsmost immediately concerned; namely, Charles Breisch andDonald Snook. Snook and Hennings testified that theyunderstood that Snook would get as many hours of work asanyone but Charles Breisch. Breisch testified that heunderstood that Snook would be put back in substantiallythe same position that he was prior to the settlement. Thesignificance of the settlement and the supplementalagreement to the Snook case will be discussed in theconcluding findings of this Decision.106 HARTFORD GLASS CO.D. Postsettlement Developments and ConcludingFindings With Respect to the Snook CaseDonald Snook returned to work for the Company duringthe week of November 10, 1975. On January 21, 1976, theRegional Director closed the original case, conditionalupon continued observance of the settlement agreement.On February 6, 1976, the Company "laid off" Snook,assertedly because of a lack of work due to a sharpdecrease in its business. About the same time the Companyalso laid off shop employee Don Bauer. The significance ofthe term "laid off" as applied to Snook will be discussedherein. Although the complaint alleges that the Companyfailed and refused to reinstate Snook "since on or aboutNovember 5, 1975," General Counsel conceded at thehearing and in his brief that there was no violation of thesettlement agreement prior to Snook's layoff. However,General Counsel contends that the layoff violated thesettlement agreement and Section 8(aX)(1) and (3) of theAct. In evaluating the positions of the parties, I have foundit both useful and illuminating to prepare a chart whichreflects the number of hours worked by each of theCompany's employees in each week from September 1,1975, thru May 28, 1976. The chart is annexed to thisDecision as "Appendix A" and reflects information whichwas obtained from the Company's payroll records andpresented in evidence by General Counsel. MichaelBreisch, Charles' son, was working full time in the business.Charles' other sons, Timothy and Joseph, were studentswho worked part time performing nonunit work. SteveDhorre and Don Bauer were nonunion shop employees.Dhorre began working about a week or two before thestrike and Bauer was hired during the summer of 1975.However, prior to the strike the Company usually had twoshop employees. Engstrom, Sullivan, and Sawyer wereglaziers who were referred through the Union, on a job-by-job basis, pursuant to the collective-bargaining contract.However, shortly before the present hearing, Breischassigned Engstrom to come in every day until furthernotice without being called beforehand. At the time of thestrike Engstrom had been working for another employer;however, he participated in the strike and picketing.Charles Breisch testified that during the months ofNovember and December 1975 and January and February1976 the Company's sales volume was well below that forthe comparable period I year earlier, that the volumereached a low point in February 1976, and that, althoughsales volume increased in the following months, the volumenevertheless was below that for the comparable months of1975. His uncontradicted testimony was corroborated bythe Company's records, and by Snook, who testified thatwork was slow when he returned in November 1975 andremained slow until his layoff in February 1976. Breisch'stestimony in this regard, and asserted reason for laying offSnook, is also corroborated by the records reflected inAppendix A. From his return until late January 1976,Snook usually worked about 3 days a week; i.e., as much ashe worked before the strike. He worked more in Novemberand less during the weeks of Christmas and New Year.Snook testified that he did less shop work than he had inthe past; however, there is nothing to indicate that thisreflected anything other than the decline in all work. In themeantime, the Company was gradually cutting the hours ofits two shop employees, who normally worked a 40-hourweek, although the Company presumably had no reason todiscriminate against either of them. During most ofDecember and January they were working 3 days a week.Significantly, the Company never replaced glaziers Cornel-is and Verduin. It should also be noted that full-time workwas, in a sense, a compensation to the shop employees forthe fact that their wage rates were well below that of theglaziers. By February, the Company was forced to lay offone shop employee, but it still did not have enough work tokeep three employees busy on a full-time basis. Breischcould have let go or reduced the hours of his son; however,his reluctance to do so is understandable. A father's desireto advance his son's well being can hardly be construed asevidence of union animus toward another employee. Bycontinuing to work Dohrre on less than a full-time basis,Breisch risked losing his only remaining shop employee,although most of the Company's operations consisted ofnonunit shop work. The remaining alternative, and the onewhich Breisch chose, was to lay off Snook, and therebyconvert Snook from a regular, albeit part-time, employee,to one who was available on call, as needed, through theUnion. Breisch testified that he gave Snook a written layoffnotice in order to give him the option of drawingunemployment compensation as an alternative to workingless than 3 days a week on a regular basis. Snook testifiedthat he continued to work for the Company on a referralbasis until May 20, when he told Hennings that he couldnot afford to work only I day a week, and asked to bereferred to another employer. In fact, Appendix Aindicates that throughout February and March 1976, theUnion referred other glaziers (usually Engstrom), ratherthan Snook, to work for the Company. Business Represen-tative Hennings, although presented as a witness forGeneral Counsel, never explained why this was so. It isunlikely that Hennings would have intentionally refused torefer Snook. Rather, the inference is warranted that Snookhimself declined the work (as he admitted doing on oneoccasion). Indeed, Hennings never explained why he failedto refer Snook rather than Engstrom at any time subse-quent to May 20. Again, the inference is warranted, asSnook himself admitted in his testimony, that he asked notto be referred to the Company.The settlement agreement, i.e., the settlement approvedby the Regional Director, provided, in pertinent part, thatthe Company would offer Snook his former or anequivalent position, and would not discriminate againsthim because of his union membership or activities. This isthe usual and conventional remedy in cases such as this,involving a termination violative of Section 8(a)(3) of theAct. As General Counsel concedes, the Company didreinstate Snook to his former or an equivalent position, andhe remained in that position until his layoff. However, areinstatement under a Board order or settlement agreementis not a guarantee of permanent employment; rather, it isan order or undertaking to eliminate the effect of pastdiscrimination, and a guarantee against further discrimina-tion. Where, as here, the employer adversely changes thestatus of the discriminatee (or alleged discriminatee),shortly after execution of the settlement agreement, the107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange should be examined closely, and viewed with ahealthy dose of skepticism. However, animus and a pasthistory of unlawful conduct do not alone prove that thechange was unlawful where the evidence indicates that thechange was made for legitimate reasons. I have carefullyconsidered the evidence in this case. I have taken intoconsideration that, were it necessary to decide the originalcase, I would probably find that the Company unlawfullyrefused to sign the 1975 contract and unlawfully refused toreinstate the striking glaziers. I have also taken intoconsideration my findings that Breisch's testimony was lessthan credible with respect to the circumstances leading tohis refusal to sign the contract. I have further taken intoconsideration a conversation between Breisch and Hen-nings which took place shortly after the settlementagreement was executed, in which Breisch said that he wasstill mad about the whole matter, and could not agree todrop it, adding that he would tape all future conversationswith Hennings and funnel all letters thru his attorney.2Nevertheless, I find that, in laying off Snook, Breisch actedon the basis of legitimate economic motives, and, therefore,that he did not violate the terms of Board settlementagreement or the Act.There remains for consideration, the question of whetherthe supplemental agreement or statements made by theAdmisistrative Law Judge at the time the settlement wasnegotiated warrant a different finding. I find that they donot.First, the supplemental agreement was not a part of theBoard settlement agreement which disposed of the pendingunfair labor practice case. In this regard the supplementalagreement was internally inconsistent. At one point theagreement purported to be a modification or amendmentof the 1975 contract. At another point the supplementalagreement purported to be a part of the settlement of theunfair labor practice case. In fact, the supplementalagreement was not a part of the settlement agreementbecause the supplemental agreement was neither incorpo-rated by reference into the settlement agreement, nor was itapproved by the Regional Director, who alone had theauthority, on behalf of the Board, to approve any informalsettlement which terminated the unfair labor practiceproceeding. Although the Administrative Law Judge lenthis assistance to the parties in settling the case, the hearinghad not opened. Therefore he had no responsibility for theterms of the settlement, and his statements could not betaken as constituting any action on behalf of the Board,either interpreting or approving the settlement agreementor the supplemental agreement. Moreover, as will bediscussed, the supplemental agreement purported to giveSnook, in one respect, better working conditions than hehad enjoyed prior to the strike. Therefore, the supplemen-tal agreement purported to give Snook more than thereinstatement provided in the settlement agreement. Thelatter remedy was the conventional and usual reinstate-ment which is designed to restore the alleged discriminateeto the conditions which he would have enjoyed but for the2 I credit Hennings' testimony concerning the conversation. Breisch'sversion was somewhat different from that of Hennings. He testified that hesaid nothing about his feelings toward the Union. However, he did notexpressly deny saying that he was still mad and unwilling to drop the matter.discrimination against him. Consequently, public policydictates that a private agreement or possible verbalunderstanding which purports to give him greater rightsshould not be construed to be a part of a Board settlementunless expressly incorporated in the settlement as approvedby the Regional Director. Such was not the case here. Insum, the supplemental agreement was a private agreementbetween the Company and the Union, and a violation ofthat agreement, even as verbally interpreted by theAdministrative Law Judge, does not constitute a violationof the Act or a breach of the Board settlement. While theprivate parties, or some of them, may have been motivatedto go along with the Board settlement because of thesupplemental agreement, that motivation does not warrantsetting aside the settlement. The Regional Director's actionin approving the settlement constituted a vindication ofboth public and private rights and his action cannot be setaside merely because of a mistaken assumption on the partof some parties as to what that settlement provided.Second, the supplemental agreement, insofar as pertinentto Snook, covered only the assignment of unit work asbetween Snook and Michael Breisch. Cornelis and Ver-duin, who may be viewed as disinterested parties in theSnook case, testified that the Administrative Law Judgetold the parties that Snook would work as many hours asanyone but Charles Breisch. However, the AdministrativeLaw Judge's statement cannot be interpreted as givingSnook any right not provided for in the written language ofthe settlement agreement and the supplemental agreement.There is, after all, still such a thing as the parol evidencerule. Cf. N.LR.B. v. GulfAtlantic Warehouse Co., 291 F.2d475, 477 (C.A. 5, 1961). Prior to the strike, Snook did notenjoy the privilege of working as many hours as any otheremployee. Indeed, it is difficult to see how General Counselcan contend that the Administrative Law Judge's state-ment constitutes a part of the Board settlement, while atthe same time conceding that the settlement was notviolated between November 5, 1975, and February 6, 1976,notwithstanding that Michael Breisch was usually workingmore hours than Snook during that period. As for thesupplemental agreement, the evidence does not show thatMichael Breisch was assigned unit work at the expense ofSnook, or that the terms of the supplemental agreementwere violated in any other particular. Therefore, even if thesupplemental agreement constituted a part of the Boardsettlement, the evidence fails to show any breach of thatagreement.Finally, the supplemental agreement is of doubtfulvalidity. As the Company and the Union, pursuant to theterms of the Board settlement, were parties to a multiem-ployer contract, it is questionable whether they couldbilaterally enter into an agreement which modified orsupplemented the union-security and referral provisions ofthe 1975 contract. At best, the supplemental agreement,even if valid, might warrant a reopening of the 1975contract by reason of the most favored nation clause (art.XII, sec. 2) of the 1975 contract. I find it unnecessary toAs indicated, I have some reservations about Breisch's veracity in othermatters; however, I have no similar basis for questioning the testimony ofHennings.108 HARTFORD GLASS CO.resolve these questions. However, I do find that, in thecircumstances of this case, it would not effectuate thepolicies of the Act to give such a questionable agreementthe full force and effect of a Board settlement.In sum, I find that the Company did not breach thesettlement agreement or violate the Act as alleged in theSnook case. Therefore, I am recommending that thesettlement in the original case be reinstated and thecomplaint dismissed. Wooster Brass Co., 80 NLRB 1633,1635 (1948).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findingsand conclusions and recommended Order herein shall, as provided in Sec.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint at any time on or afterNovember 5, 1975, or breached the settlement agreementin the original case.4. It would effectuate the policies of the Act to reinstatethe settlement agreement in the original case.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER31. The settlement agreement approved by the RegionalDirector in Case 25-CA-7148 is reinstated.2. The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.APPEDILX AHOURS WORKEDMichael Steve DonUeek of Brasach Dhorre Bauer Breinach19759/5 -"9/119/199/2610/3101101011710/2410/3111/711/1411/2111/28-i12/412/1212/1912/24-H12/31 -H19761/161/231/302/6 layoff2/132/202/273/53/123/193/264/24/94/1641/23413051/75/1451/215/28-H3248-1/44055-1/ 248-1/448 -3/440-1/248-1/24848-1/440403233-1/24041 -1/23223-1/23240404040404040-1/240-1/1443-1/14404240-11439-1/1240-1/44041-1/24040-1/1232-1/2403248-1/4404848-1/448-3/448-1/23248-1/449404032-1/43224-1/22424242424242424323240-1/440-1/1443-1/440424040404041-3/44040-1/240-1/2-323248-1/44048-1/124848-1/448-1/248-1/248-1/445404032-1/43224-1/42424242424242416Donald Ryan SullivanSnook Enastromn or SawyerJ-10T-8T-8T-8J-8J-4J-4 314J-7 3/4244031-1/233-1/22423-3/418-1/218-1/42422-1/122315-1/215-1/28T-16T-16T-8T-31-1/224-1/488831-1/41640-1/28-1/2881624488Su-8Su-8Sa-819-1/2e/ k. dates usually indicate Friday., vbtich are regular payday-. "IH"indcites that there wma a holiday during the uqek. "T" and "J" referto Timothy or Joseph Breisch respectively, and "Su" and "Sa" referto Roger Sullivan or Roger Sawyer, respectively.109